Title: Joseph Milligan to Thomas Jefferson, 16 November 1814
From: Milligan, Joseph
To: Jefferson, Thomas


          
            Dear Sir Georgetown  November 16th 1814
            I have run through the Catalogue & find that the amount of Volumes if we include the Edinburg review will amount to Say 6500 which agreeable to the Rule which I have laid down Viz
            for a folio ten dollars
            for a Quarto Six Dollars
            for an Octavo Three Dollars
            for a Duodecimo one Dollar.
            will Amount to a trifle over $24000
            I have not Counted the Edinburg Review in the Number as the Number of Volumes were blank there are a few other lines that I could not make out Most of them I marked * except a few that were [thus] Supposed them to be included in other works
            I will undertake to print the Manuscript by Tracy and If I can dispose of 500 Copies I will allow 8 50 Copes Copies in boards for the Translation and If I can dispose of 1000 Copies I will allow 1000 100 Copies for Translation but Suppose it may Sell 750 in that Case 75 copies for the Translation
            With Great Respct yours
            Joseph Milligan
          
          
            
              
                P.S.
                 I will call on Mr Smith this day with the result of my Counting I will furnish him with a Copy of Enclosed Statement of the Number of Books with the Calculations of Value on a separate paper
              
            
          
        